Citation Nr: 1703816	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  13-05 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.
 
3.  Entitlement to service connection for residuals, cancer to the back of the tongue, to include as a result of exposure to herbicides.

4.  Entitlement to an initial increased evaluation for service-connected posttraumatic stress disorder, currently evaluated as 10 percent disabling prior to November 29, 2012, and as 50 percent disabling thereafter.  

5.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an eye disability, to include nystagmus.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In January 2010, the RO determined that new and material evidence had not been presented to reopen a claim for service connection for nystagmus, denied service connection for bilateral hearing loss, and tinnitus, and granted service connection for PTSD, evaluated as 10 percent disabling.  In March 2010, the RO denied a claim for service connection for residuals, cancer to the back of the tongue, to include as a result of exposure to herbicides.  

The Veteran appealed the denials of service connection, and the issue of entitlement to an initial evaluation in excess of 10 percent for PTSD.  

In February 2013, the RO granted the initial increased evaluation claim, to the extent that it assigned a 50 percent rating, with an effective date of November 29, 2012.  Since this increase did not constitute a full grant of the benefits sought, the increased initial evaluation issue remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In his appeal (VA Form 9), received in February 2013, the Veteran requested a hearing at the RO before a Veterans Law Judge.  In June 2016, he was notified that a hearing was scheduled for July 2016.  However, the Veteran failed to appear for his scheduled hearing, and there is no record that a request for another hearing was ever made.  Without good cause being shown for the failure to appear, no further hearing can be scheduled and appellate review may proceed.  See 38 C.F.R. § 20.702(d) (2016).  

The issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an eye disability, to include nystagmus, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision, dated in October 2001, the RO denied service connection for bilateral hearing loss.

2.  The evidence received since the RO's October 2001 decision, in which the RO denied service connection for bilateral hearing loss, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim.

3.  The Veteran served in Vietnam during the Vietnam War and is presumed to have been exposed to herbicides such as Agent Orange.

4.  The Veteran's bilateral hearing loss, tinnitus, and residuals, cancer to the back of the tongue, are not related to his service.  

5.  Prior to November 29, 2012, the Veteran's service-connected PTSD was not shown to have not resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, or worse.

6.  As of November 29, 2012, the Veteran's service-connected PTSD is not shown to have caused either occupational and social impairment, with deficiencies in most areas or total social and occupational impairment.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the RO's October 2001 decision which denied service connection for bilateral hearing loss; the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014 & Supp. 2015); 38 C.F.R. § 3.156 (2016).

2.  Residuals, cancer to the back of the tongue, bilateral hearing loss, and tinnitus, were not caused by the Veteran's service.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

3.  Prior to November 29, 2012, the criteria for a disability evaluation for PTSD in excess of 10 percent have not been met.  38 U.S.C.A. §§ 5107, 1155 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 4.1, 42, 4.3, 4.7, 4.10, 4.21, 4.130 Diagnostic Code 9411 (2016).  

4.  As of November 29, 2012, the criteria for a disability evaluation for PTSD in excess of 50 percent have not been met.  38 U.S.C.A. §§ 5107, 1155 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 4.1, 42, 4.3, 4.7, 4.10, 4.21, 4.130 Diagnostic Code 9411 (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The appellant asserts that new and material evidence has been presented to reopen his claim for service connection for bilateral hearing loss. 

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014 & Supp. 2015).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999). 

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, in Shade, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.    

The Veteran's discharge (DD Form 214) shows that his primary specialty title was welder, and that following training, he primarily served with maintenance and engineering unit with a primary duty of welder.  His awards include the Vietnam Service Medal, and the Republic of Vietnam Campaign Medal.  He served in Vietnam between March 1967 and March 1968.    

The evidence of record at the time of the RO's October 2001 decision included the Veteran's service treatment records.  An entrance examination report, dated in January 1965, showed that his ears, and drums, were clinically evaluated as normal.  The report contained audiometric test results, which did not show that the Veteran had hearing loss in either ear, as defined for VA purposes at 38 C.F.R. § 3.385.  

In November 1967, he was treated for mild external otitis, left ear.  

The Veteran's separation examination report, dated in January 1969, showed that his ears, and drums, were clinically evaluated as normal.  In an associated "report of medical history," the Veteran indicated that he did not have a history of hearing loss, or running ears.  See also June 1968 examination report and associated report of medical history (same); "statement of medical conditions" (DA Form 3082-R) (noting that there had not been a change in his medical condition since his separation examination).     

At the time of the RO's October 2001 decision, there was no relevant post-service medical evidence of record.  

The most recent and final denial of this claim was in October 2001.  Therefore, the Board must determine if new and material evidence has been received since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The medical evidence received since the RO's October 2001 rating decision includes VA audiometric tests results, dated in September 2000, December 2009, and November 2012, which show that the Veteran currently has bilateral hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  

This evidence, which was not of record at the time of the October 2001 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  The Board  further finds that this evidence is material.  The submitted evidence contains evidence of bilateral hearing loss, which was not of record at the time of the RO's October 2001 decision.  The Board therefore finds that the submitted evidence is new and material, and that it raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; Shade.  The claim is therefore reopened.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303 (d) (2016).

Service connection may be granted for an organic disease of the nervous system, such as a sensorineural hearing loss, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.307, 3.309 (2016).  "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  VBA Manual M21-1, III.iv.4.B.12.a. 

The Veteran asserts that service connection is warranted for residuals, cancer to the back of the tongue, bilateral hearing loss, and tinnitus.  With regard to the claim for tongue cancer, he has specifically asserted that this is due to exposure to herbicides such as Agent Orange during his service in Vietnam.  With regard to the claims for bilateral hearing loss and tinnitus, he argues that he has these disabilities as the result of exposure to loud noise during service as a welder, to include as due to participation in combat while in Vietnam.  

A.  Residuals, Cancer to the Back of the Tongue

In January 2010, the Veteran filed his claim.  In March 2010, the RO denied the claim.  The Veteran has appealed.  

The law with regard to service connection was discussed infra.  In addition, service connection may be granted for malignant tumors, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116 (f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service.

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309 (e).  However, if the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also not satisfied, then the veteran's claim shall fail under this theory of entitlement.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307 (d).

Under 38 C.F.R. § 3.309 (e), Note (1), the term "soft tissue sarcoma" is defined as: Adult fibrosarcoma, dermatofibrosarcoma protuberans, Malignant fibrous histiocytoma, Liposarcoma, Leiomyosarcoma, Epithelioid leiomyosarcoma (malignant leiomyoblastoma), Rhabdeomyosarcoma, Ectomesenchymoma, Angiosarcoma (hemangiosarcoma and lymphangiosarcoma), Proliferating (systemic) angioendotheliomatosis, Malignant glomus tumor, Malignant hemangiopericytoma, synovial sarcoma (malignant synovioma), Malignant giant cell tumor of tendon sheath, Malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas, Malignant mesenchymoma, Malignant granular cell tumor, Alveolar soft part sarcoma, Epithelioid sarcoma, Clear cell sarcoma of tendons and aponeuroses, Extraskeletal Ewing's sarcoma, Congenital and infantile fibrosarcoma, and Malignant ganglioneuroma.

The Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -46  (1994); see also Notice, 61 Fed. Reg. 41, 442-49  (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or for any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted (emphasis added).  See Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29  (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Notwithstanding routine dental treatments, the Veteran's service treatment records do not show any treatment, complaints, or diagnoses involving the Veteran's mouth or oral cavity.  The Veteran's separation examination report, dated in January 1969, shows that his mouth and throat were clinically evaluated as normal.  In an associated "report of medical history," he denied a history of "ear, nose or throat trouble," or "tumor, growth, cyst, or cancer."

As for the post-service medical evidence, it includes VA progress notes which show that in August 2000, the Veteran sought treatment for complaints of left-sided throat pain that began in March 1999.  He was noted to be a smoker.  In August 2001, he was noted to have a preoperative and postoperative diagnosis of left-sided odynophagia and otalgia.  He underwent a direct laryngoscopy, esophagoscopy, and pharyngoscopy.  In October 2001, he underwent an excision of papillary squamous cell carcinoma at the base of the tongue.  The VA progress notes show that notwithstanding indications of temporary cessation, the Veteran has repeatedly been noted to have a long history of smoking and/or tobacco abuse between 2000 and 2014.  See e.g., VA progress note, dated in 2002 (noting a history of smoking 1/2 to 1 PPD (pack per day) for 25 years); see also May 2002 VA progress note (noting tobacco abuse, and that the Veteran had quit smoking in October 2000).  

A consultation report from Valley Radiation Oncology, dated in January 2002, notes a history of pain just below the left mandible area, radiating up to the left posterior ear area, and that his symptoms had been present ever since an automobile accident about three years before.  A January 2002 PET scan revealed findings suggesting a probable local tumor recurrence with metastasis to a regional left mandibular angle lymph node.  The report notes Stage II squamous cell carcinoma of the base of the tongue.  

A VA progress note, dated in July 2014, notes a history of treatment for squamous cell carcinoma of the tongue in 2002.  The report states that a 2009 CT (computerized tomography) scan was negative for a recurrence of the tumor, and that a CT scan of the neck in May 2014 also failed to show a recurrence of a tumor in the nodes or area of primary concern.  The Veteran was closely followed by ENT (ear, nose and throat specialists) and has been seen three times earlier in the year.  Despite reassurances, the Veteran was anxious about a return of his cancer.  

The Board finds that the claim must be denied.  As an initial matter, the Veteran was treated for cancer of the tongue between 2000 and 2002, and there is no evidence of a recurrence, or of current residuals.  He therefore does not appear to have a current disability within the meaning of the law.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

Furthermore, even assuming arguendo that residuals of tongue cancer (i.e., a current disability) are currently shown, service connection would still not be warranted.  With regard to the possibility of service connection on a direct basis, the Veteran was not treated for any relevant oral or mouth symptoms during service, nor was cancer of the mouth or oral cavity shown upon separation from service.  Therefore a chronic disorder is not shown during service.  See 38 C.F.R. § 3.303 (a), (b).  In addition, the earliest post-service medical evidence of cancer of the tongue is dated no earlier than 2000, which is approximately 30 years after separation from service.  There is no competent opinion of record in support of the claim on a direct basis, or a presumptive basis (i.e., not involving exposure to Agent Orange).  Accordingly, the claim must be denied. 

However, the Veteran's primary argument is that service connection is warranted based on his presumptive exposure to Agent Orange.  Although the Veteran is shown to have served in Vietnam, and is therefore presumed to have been exposed to herbicides such as Agent Orange, the applicable law does not include squamous cell carcinoma of the tongue as a condition for which presumptive service connection may be granted.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  In this regard, none of the Veteran's medical records note, or otherwise characterize, his condition as either a soft tissue sarcoma, or a respiratory cancer.  Squamous cell carcinoma is not listed as a soft tissue sarcoma at 38 C.F.R. § 3.309 (e), Note (1).  Under 38 C.F.R. § 3.309 (e), respiratory cancers are described as cancer of the lung, bronchus, larynx, or trachea, and the Veteran is not shown to have any of those cancers.  There is no competent evidence of record to show that the Veteran has either a soft tissue sarcoma, or a respiratory cancer, or that squamous cell carcinoma of the tongue may be considered to be within the scope of either of these cancers, or that it is due to exposure to Agent Orange.  Service connection is therefore not warranted on this basis.  
As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular cancer.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with cancer.  Therefore, while the Veteran disagrees with the conclusion that his cancer is not the result of his presumed herbicide exposure, he is not considered competent (meaning medical qualified) to address the etiology of his cancer.  As such, his opinion is insufficient to provide the requisite nexus. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

B.  Hearing Loss, Tinnitus

The law with regard to service connection for hearing loss was discussed infra.  In addition, with regard to tinnitus, the Board notes that in Fountain v. McDonald, 27 Vet. App. 258 (2015), the U.S. Court of Appeals for Veterans Claims held that tinnitus is an organic disease of the nervous system which constitutes a disease under 38 C.F.R. § 3.309(a), such that tinnitus now falls within the parameters of 38 C.F.R. § 3.303(b), as to claims of chronicity.  

The Veteran's service treatment records have been discussed infra.  In addition, they do not show complaints, treatment, or a diagnosis involving tinnitus or ringing of the ears.  

The post-service medical evidence includes private treatment reports, which show that in March 1999, the Veteran was involved in a motor vehicle accident, and that he sustained injuries that included a complex right ear wound.  

VA progress notes, dated between May 2000 and 2001, show that the Veteran was repeatedly noted to have reported a history of tinnitus beginning with a head injury, or, alternatively, since back surgery in 1998, or since January 1999.  

A September 2000 VA progress note shows that the Veteran reported a history of hearing loss beginning in December 1999 with an ear infection.   

A VA audiological evaluation report, dated in September 2000, shows that the Veteran has bilateral hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  

A report from Valley Radiation Oncology, dated in January 2002, shows that the Veteran reported a history of tinnitus since an MVA "approximately three years ago when he suffered a head and spine injury."  

A VA examination report, dated in December 2009, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran reported being exposed to noise as a welder during service, and combat, without use of hearing protection.  He reported that following separation from service he had been a miner, a security guard, and a truck driver.  He admitted to post-service noise exposure without hearing protection from mining and woodworking.  On examination, the Veteran had bilateral hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  The diagnoses noted mild to moderate sensorineural hearing loss, bilaterally, and subjective tinnitus.  The examiner concluded that the Veteran's hearing loss is less likely as not related to noise exposure during service.  The examiner explained that an Institute of Medicine report, dated in 2005, indicates that based on current medical knowledge, noise-induced hearing loss occurs immediately, and that there is no scientific support to show that hearing loss results from delayed onset, i.e., hearing loss shown weeks, months, or years after the exposure event.  The examiner further stated that, based on the Veteran's reported history of significant noise exposure both during and after military service, it is not possible to determine the etiology of the Veteran's tinnitus without resorting to mere speculation.  

A VA disability benefits questionnaire (DBQ), dated in November 2012, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The examiner noted that a July 2012 lay statement from the Veteran's daughter showed that she asserted that the Veteran had some loss of hearing upon his return from service.  The examiner also noted the Veteran's assertions of exposure to loud noise during service from welding, and weapons fire and explosions, without hearing protection, and a post-service history of welding for about 10 months, as a miner for about 10 months (working around blasts, jackhammers, and heavy equipment), followed by work as a truck driver, followed by work in a school.  All post-service employment was without hearing protection.  In 2009, he underwent a left tympanoplasty (he stated he did not know how he perforated his eardrum).  On examination, the Veteran had bilateral hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  The diagnoses noted bilateral sensorineural hearing loss.  The examiner concluded that the Veteran's hearing loss is not at least as likely as not caused by, or a result of, his service.  The examiner explained that the Veteran's hearing was within normal limits upon separation from service, and that he did not have a significant threshold shift in his hearing levels during service, and that an Institute of Medicine report, dated in 2005, indicates that based on current medical knowledge, noise-induced hearing loss occurs immediately, and that there is no scientific support to show that hearing loss results from delayed onset, i.e., hearing loss shown weeks, months, or years after the exposure event.  The examiner further stated that there was no new evidence to contradict the previous rating decision (i.e., in October 2001).

With regard to tinnitus, the examiner indicated that the Veteran had reported an onset of tinnitus during service.  She stated that she could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.  She explained that there is no documentation of tinnitus in the Veteran's service treatment records, and that based on his history of noise exposure during service and after service, it is not possible to determine if his tinnitus is related to inservice noise exposure without resorting to mere speculation.   

As an initial matter, the Board finds the Veteran is not an accurate historian.  In his VA examination, the Veteran indicated that he has had hearing loss and tinnitus since his service.  However, as previously noted, multiple VA progress notes, dated between May 2000 and 2001, show that the Veteran was repeatedly noted to have reported a history of tinnitus at some point between 1998 and 1999.  In addition, a September 2000 VA progress note shows that the Veteran reported a history of hearing loss beginning in December 1999 with an ear infection.  Accordingly, the Board finds that the Veteran is not an accurate historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007). 

The Board finds that service connection for bilateral hearing loss is not warranted.  The Veteran's service treatment records do not show any treatment, complaints or diagnoses involving hearing loss in either ear.  None of the Veteran's audiometric reports dated during service show that he had hearing loss in either ear, as defined for VA purposes at 38 C.F.R. § 3.385.  Hearing loss is therefore not shown during service.  See 38 C.F.R. § 3.303 (a), (b).  

Following service, the Veteran was employed in positions involving exposure to loud noise, to include working in a mine.  The earliest post-service medical evidence of hearing loss is dated in 2000.  The Veteran has been found not to be an accurate historian, and this is about 30 years after separation from service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service is competent, regardless of the lack of contemporaneous medical evidence, only if it is credible).  In particular, the November 2012 VA opinion is considered to be highly probative evidence against the claim, as it is shown to have been based on a review of the Veteran's medical records, and it is accompanied by a sufficient rationale.  Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Although it has been afforded less probative value, the Board notes that the December 2009 VA opinion also weighs against the claim, and that there is no competent opinion of record in favor of the claim.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

With regard to tinnitus, this claim must also be denied.  The Veteran's service treatment records do not show any treatment, complaints or diagnoses involving tinnitus.  Tinnitus is therefore not shown during service.  See 38 C.F.R. § 3.303 (a), (b).  

Following service, the earliest medical evidence of tinnitus is dated in 2000.  The Veteran has been found not to be an accurate historian, and this is about 30 years after separation from service.  Maxson; Buchanan.  There is no competent opinion in favor of the claim.  To the extent that two VA examiners have concluded that they could not provide an etiological opinion without resorting to speculation, they do not provide a basis for a grant of the claim.  Current regulations provide that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102 (2016); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

With regard to both hearing loss, and tinnitus, there is no evidence to show that sensorineural hearing loss, or tinnitus, was present to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Furthermore, to the extent that 38 U.S.C.A. §  1154 may be applicable, the Court has held that it does not alter the fundamental requirement of a medical nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.
   
C.  Conclusion

With regard to the appellant's own contentions, the issues on appeal are based on the contentions that cancer of the tongue, bilateral hearing loss, and tinnitus, are related to the Veteran's service, to include that cancer of the tongue was caused by exposure to Agent Orange.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), to include hearing symptoms and tinnitus (but not the etiology of cancer), the Veteran has been found not to be credible.  The Veteran's service treatment reports and post-service medical records have been discussed.  The claimed disabilities are not shown until years following separation from service, and there is no competent opinion of record in favor of any of the claims on any basis.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that the claimed disabilities were caused by his service.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied. 

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. § 5107(b).

III.  Increased Initial Evaluation - PTSD

In January 2010, the RO granted service connection for PTSD, evaluated as 10 percent disabling, with an effective date of March 5, 2009.  The Veteran appealed the issue of entitlement to an initial evaluation in excess of 10 percent for PTSD.  
In February 2013, the RO granted the initial increased evaluation claim, to the extent that it assigned a 50 percent rating, with an effective date of November 29, 2012.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, under the general rating formula for mental disorders, which became effective prior to the Veteran's claim for service connection. 

A 10 percent rating is assigned when a veteran's PTSD causes occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or when symptoms are controlled by continuous medication.

A 30 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

That portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM) IV prior to a change effective August 4, 2014.  38 C.F.R. § 4.130 (2014). The regulation has been changed to reflect the current DSM, the DSM-V.  The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual. 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV"). 

The symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a non exhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013). In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.  

A.  Prior to November 29, 2012

The relevant medical evidence is summarized as follows: VA progress notes show that the Veteran received ongoing treatment for psychiatric symptoms.  This evidence tends to show the following: he complained of such symptoms as feeling tired, feeling depressed due to dental and hearing loss symptoms, nightmares, and flashbacks.  He reported being forgetful at times.  He denied suicidal or homicidal thoughts, or hallucinations.   In April 2011, the Veteran indicated that his last suicide attempt had been four years earlier, and he denied any recent suicidal ideation.  On examination, the findings tended to show that his speech was clear, thought content and thought processes were without deficit.  Memory was grossly intact.  He was alert and oriented.  Judgement and insight were adequate or good.  See e.g., VA progress notes, dated in September and October of 2010; March, May, and November of 2011; January and July of 2012.  His GAF scores ranged between 50 and 57.  

A VA examination report, dated in December 2009, shows that the Veteran complained of symptoms that included an exaggerated startle response, sleep difficulties, anger, intrusive thoughts, hypervigilance, and memory loss.  He stated that he was currently unemployed, and that he was disabled due to back symptoms.  He had formerly worked as a truck driver for about four to five years.  Prior to being a truck driver, he had worked as an equipment manager and security aid for  13 years.  He is single and has never married.  His last girlfriend passed away about three years' before.  His father has passed away, and he has a good relationship with his mother.  He has three siblings.  He has not seen his brother "for years."  He currently has many friends.  He is the president of his housing council, which he enjoys.  He is able to complete all activities of daily living such as grooming and dressing.  He had a suicide attempt ten years ago.  He has had periodic thought of suicide since then, but no intentions or plans.  There was no current suicidal ideation.  On examination, he was alert and fully oriented.  Grooming was adequate.  Overall mood appeared anxious.  Speech was tangential and difficult to interrupt.  Thought process contained loose associations and he required frequent stricture.  There was no psychomotor agitation or retardation observed.  He denied any current suicidal or homicidal ideation.  There was no evidence of a psychotic disorder.  Judgement and insight were fair to limited.  Impulse control was appropriate.  Cognitive abilities appeared to be average.  The Axis I diagnosis was PTSD.  The Axis V diagnosis was a GAF score of 57.  The examiner estimated that the Veteran's current PTSD symptomatology was in the "mild severity range."  

The Board finds that an initial evaluation in excess of 10 percent is not warranted for the Veteran's PTSD prior to November 29, 2012.  The medical evidence prior to this time clearly indicates no more than a mild disorder.  At his VA examination, the Veteran reported that he currently has many friends, and that he enjoyed being the president of his housing council.  Overall, the findings show that his speech, thought content, and thought processes, are shown to have no more than mild deficits, and there is no evidence to show such symptoms as suicidal or homicidal thoughts, audio or visual hallucinations, or a psychosis.  He was consistently found to be alert and oriented.  Judgement and insight are shown to have been adequate or good.  Although the Veteran was not employed, he reported that this was due to a back disorder.  To the extent that his GAF scores are evidence of moderate symptoms, the Board has afforded more probative value to the underlying findings.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003) (indicating that although a GAF scale score may be indicative of a certain level of occupational impairment, it is only one factor in determining an appellant's degree of disability); see also September 2009 VA examination report (in which the examiner afforded the Veteran a GAF score of 57, but stated that his current symptomatology was in the mild severity range).  Given the foregoing, the Board finds that the Veteran's symptoms are not of such severity to approximate, or more nearly approximate, the criteria for a 30 percent evaluation under DC 9411 prior to November 29, 2012.  See 38 C.F.R. § 4.7; Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013) (38 C.F.R. § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas).


B.  As of November 29, 2012

The only relevant medical evidence is a VA PTSD DBQ, which shows that the Veteran was examined on November 29, 2012.  The report is summarized as follows: the Veteran continues to have friends, participate in social activities where he lives, and is able to drive.  He attends to his dog and watches television.  With regard to employment, there is no change since his last examination, at which time he was unemployed and not working due to a back condition.  He was not currently looking for work due to physical health issues.  His PTSD is currently productive of depressed mood, anxiety, chronic sleep impairment, "circumstantial, circumulatory or stereotyped speech," "speech that was intermittently illogical, obscure, or irrelevant," and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The diagnosis was PTSD.  The Axis V diagnosis was a GAF score of 48, and it notes that the most recent GAF score from treatment was 55.  The Veteran's symptoms were productive of occupational and social impairment with reduced reliability and productivity.   

As of November 29, 2012, the Board finds that an evaluation in excess of 50 percent is not warranted.  There is evidence of "speech intermittently illogical, obscure, or irrelevant," and difficulty in adapting to stressful circumstances, including work or a work-like setting.  However, there is no evidence of such symptoms as suicidal ideations, obsessional rituals, near-continuous panic or depression, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, or an inability to establish and maintain effective relationships.  Vazquez-Claudio.  In addition, the November 2012 VA examiner indicated that the Veteran's symptoms were productive of occupational and social impairment with reduced reliability and productivity.  This corresponds to no more than a 50 percent evaluation.  See 38 C.F.R. § 4.130, General Rating Formula.  Given the foregoing, the Board finds that the evidence is insufficient to show that the Veteran has such symptoms as discussed for a 70 percent evaluation in the General Rating Formula, nor are there other psychiatric symptoms shown to have resulted in such impairment, such that a 70 percent rating is warranted.  Id.  Based on the foregoing, the Board concludes that the Veteran's service-connected PTSD is not manifested by symptomatology that approximates, or more nearly approximates, the criteria for an evaluation in excess of 50 percent under DC 9411 as of November 29, 2012.  See 38 C.F.R. § 4.7.  Accordingly, the preponderance of the evidence is against an evaluation in excess of 50 percent as of November 29, 2012, and the claim must be denied.

C.  Conclusion

The Board has considered the Veteran's statements that he should be entitled to an increased initial evaluation.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Claimants are generally considered to be competent to report their psychiatric symptoms, as these observations come to them through their senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant an initial increased evaluation.  However, the Board has determined that the Veteran is not a credible historian.  Disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, are more probative than the Veteran's assessment of the severity of his disability.  The VA examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disability.

In deciding the Veteran's initial increased evaluation claim, the Board has considered the determinations in Fenderson and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluation should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record from the day the Veteran filed the claim to the present supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the claimed disability such that an increased evaluation is warranted.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

The Board has also considered whether referral for an extraschedular rating is appropriate.  This requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  

The Board finds that the schedular evaluations assigned for the Veteran's service-connected psychiatric disability are adequate in this case.  As noted, Vazquez-Claudio directed the Board to consider all of the Veteran's psychiatric symptomatology and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the psychiatric symptomatology, and referral for extraschedular consideration is not warranted.

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board has not attempted to dissociate any psychiatric symptoms from the service-connected disability in issue.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Furthermore, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484 (2016).

IV.  Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded three examinations, and etiological opinions have been obtained.  

In May 2016, the Board remanded this claim.  The Board directed that
 the Veteran be scheduled for a videoconference hearing.  However, as previously noted, the Veteran failed to report for his hearing.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

New and material evidence has been received to reopen the claim for service connection for bilateral hearing loss, and the appeal, to this extent only, is granted.

Service connection for bilateral hearing loss, and tinnitus, is denied.

Prior to November 29, 2012, an initial PTSD evaluation in excess of 10 percent is denied. 

As of November 29, 2012, a PTSD evaluation in excess of 50 percent is denied.


REMAND

With regard to the issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for nystagmus, in October 2001, the RO denied service connection for two issues, characterized as "residuals, eye injury," and nystagmus.  The RO styled these disorders as two separate claims.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c).  

In January 2009, the Veteran filed to reopen his claim.  Specifically, in a "statement in support of claim" (VA Form 21-4138), received in January 2009, he stated that during service he had been exposed to very bright light from arc welding, as well as smoke, and that at times while he was welding he had accidentally stuck his welding rod to his helmet, creating a very bright light that burned his eyes and impaired his vision.  He reported having red and swollen eyes and seeing dots.  He stated that shortly after service he had to quit welding due to eye symptoms.  In an associated statement, the Veteran's representative indicated that they were submitted evidence in association with a claim of entitlement to service connection for an "eye condition."

In response, in February 2009, the RO sent the Veteran a duty-to-assist letter, in which it stated that the issue being developed included service connection for "an eye condition."  

In January 2010, the RO denied the claim; the RO characterized the issue as a "new and material" claim for nystagmus.  See also statement of the case, dated in February 2013; supplemental statement of the case, dated in September 2014 (same).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court redefined the concept of what issues are encompassed in a service connection "claim" filed by a claimant.  In Clemons, the Court held that the scope of a claim must be understood from the viewpoint of a lay claimant who may not be required to understand sophisticated legal or medical distinctions, and that "the claimant's intent in filing a claim is paramount to construing its breadth."

In summary, in October 2001, the RO denied a claim for service connection for residuals of an eye injury, and a separate claim for nystagmus.  In January 2009, the Veteran filed to reopen his claim.  At no point did he mention nystagmus, let alone indicate that he desired to limit his claim to nystagmus.  The RO initially characterized the claim as a claim for an eye condition in its February 2009 duty-to-assist letter.  However, its January 2010 rating decision, and all subsequent adjudications, indicate that its analysis of the claim was limited to nystagmus.  Accordingly, on remand, the scope of the claim should be enlarged and recharacterized as stated on the cover page of this decision, and readjudicated.  Clemons; Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Finally, in reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim, notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.   

Briefly stated, the Veteran's service medical records show that in March 1965, shortly after entrance into service, he was found to have congenital nystagmus.  

In November 2012, the Veteran was afforded a VA eye examination.  The diagnosis was "bilateral pseudophake."  The examiner indicated that the Veteran did not currently have nystagmus, and concluded that nystagmus was not related to service.  However, as previously discussed, the scope of the Veteran's claim should not have been limited to nystagmus, and given the evidence of a current eye diagnosis other than nystagmus, a remand is warranted in order for the November 2012 examiner to supplement his opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the November 2012 VA examiner, or if not available, to another examiner.  If an opinion cannot be provided without an examination, one should be provided. After review of the record, and after setting forth all currently diagnosed eye conditions, the examiner should provide opinions as to:

a) Whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran has an eye disorder (other than nystagmus) that had its onset during service, or is otherwise related to his service? Why or why not? 

b) If, and only if, it is determined that the Veteran currently has nystagmus, whether this disability was congenital in nature, and, if so, increased in severity beyond its natural progression during the Veteran's period of active duty service?  Why or why not? 
2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


